Citation Nr: 1504752	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-15 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010, September 2010, and February 2011 rating decisions by the, Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran testified before the undersigned Veterans Law Judge in July 2014.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a lumbar spine disability and right knee disability are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence of record shows that the Veteran's left hip disability due to or the result of a service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the left hip, secondary to a service-connected left knee disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters in April 2010 and February 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The service medical records have been obtained and the Veteran has been afforded appropriate VA examinations.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b) (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his left hip disability is due to a service-connected left knee disability.  

A June 2010 VA treatment record shows that the Veteran's left hip showed minimal spurring inferiorly at the femoral head/neck with no fractures.  

A June 2010 VA hip examination report shows that the Veteran was diagnosed with degenerative joint disease of the left hip with impingement caused by extreme range of motion.  The examiner reported that the Veteran's left hip disability was less likely than not due to the service-connected left knee disability.  The examiner determined a minimal causation of any left hip pathology as being due to a service-connected left knee problem as gait issues would have precluded the Veteran participating in sports.  

An October 2010 VA physical therapy treatment note shows that the Veteran reported chronic left knee pain.  After a review of films of the Veteran's left hip and lumbosacral junction, the VA physical therapist noted an inferior spurring of the femoral neck and head junction and noted that was more likely attributable to the longer term left knee internal derangement.

A February 2011 VA treatment record showed that the Veteran was diagnosed with a small posterior superior cyst on the labrum of the left hip.

An April 2011 VA treatment record shows that medical personnel noted that the Veteran's left hip pain may have been caused by the left knee disability.

A March 2011 private treatment record shows the Veteran was diagnosed with early degenerative changes of the left hip.  

The Board finds that the preponderance of the evidence supports the Veteran's claim for service connection of the left hip disability, secondary to a service-connected left knee disability.

In reaching this conclusion, the Board finds that the most probative evidence of the record is the October 2010 VA physical therapist report that noted the Veteran's left hip disability was more likely attributed to the service-connected left knee disability.  While the Board notes that the June 2010 VA examiner opined that the Veteran's left hip disability was less likely than not due to the service-connected left knee disability, the supporting rationale was incomplete.  Although the VA examiner provided a negative nexus opinion, the examiner also acknowledged a minimal causation of the left hips disability pathology as due to the service-connected left knee disability.  The Board finds that rationale unclear and finds the June 2010 VA examination report to be of lessened probative value.  The June 2010 VA physical therapist provided a clear opinion as to the etiology of the Veteran's left hip disability after a review of radiological imagining and an examination of the Veteran.

Therefore, resolving all reasonable doubt, the Board finds that the evidence shows that the Veteran's left hip disability was caused by the service-connected left knee disability.  Therefore, the service connection for a left knee disability is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left hip disability, secondary to a service connected left knee disability, is granted.
REMAND

The Veteran asserts that degenerative joint disease of the lumbar spine was caused by service-connected left knee and left ankle disabilities.

A June 2010 VA spine examination report shows that the Veteran reported hurting his back in 2008 after playing sports.  The examiner reported that the Veteran's degenerative joint disease of the lumbar spine was less likely than not caused by or a result of service.  The examiner's rationale noted that the Veteran reported the first occurrence of back pain in 2007 and flare ups in 2008, which was after separation of service.  A September 2010 addendum opinion reported that the Veteran's degenerative joint disease of the lumbar spine was less likely than not due to the service-connected left knee disability.  The provided rationale noted that a back disability was most likely due to a sport activity as the Veteran first reported symptoms after some sporting activity in 2008.  The examiner also reported that for the left knee to have been causative, the Veteran would have to have suffered a fall due to the knee giving out.  Also noted was that the Veteran still participated in sports.  

The Board finds that the June 2010 VA examiner did not address the issue of whether the Veteran's degenerative joint disease of the lumbar spine was aggravated by other service-connected disabilities, to include the newly service-connected left hip disability.  In a secondary service-connected claim, a medical opinion that a disability is not the result of or due to an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, a new VA examination is warranted.

With regard to the claim for service connection for a right knee disability, to include as due to a service connected left knee disability, a June 2010 VA examination report shows that there was no objective evidence of a right knee disability other than pain.  The VA examiner reported that the Veteran's right knee pain was less likely than not due to service or the service-connected left knee disability.  The VA examiner's rationale also reported that there was a minimal causation to any right knee symptoms due to the left knee disability.

An October 2010 VA physical therapy treatment note showed that the Veteran was diagnosed with right knee internal derangement.  

A December 2010 VA x-ray report showed that the Veteran had a right meniscus tear.  

A January 2011 VA MRI report showed that the veteran right knee had a small meniscus tear.  VA medical personnel reported that the Veteran's left knee could be a cause of the right knee injury due to a gait adjustment.  

The Board finds that the June 2010 VA examiner did not address the issue of whether the Veteran's right knee disability was aggravated by the Veteran's service connected left knee disability, or other service-connected disabilities.  In a secondary service-connected claim, a medical opinion that a disability is not the result of or due to an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Therefore, a new VA examination is warranted.  

The Board also finds that the January 2011 VA treatment records shows that there may be a relationship between the service-connected left knee disability and the right knee disability.  On remand, the examiner must address whether the Veteran's right knee disability was caused by the service-connected left knee disability.

On remand, new examinations are needed and the VA examiners should provide a clear opinion not only about the etiology of the Veteran's disabilities, but whether the injuries were aggravated by service-connected disabilities.

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran should be scheduled for VA examinations to determine the nature and etiology of lumbar spine disability or right knee disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed lumbar spine disability.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should identify all diagnosed lumbar spine disability and provide the following information:

(a)  Is it is as least as likely as not (50 percent probability or greater) that any lumbar spine disability is related to active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that any lumbar spine disability is due to or the result of the service-connected disabilities to include a left knee disability, bilateral ankle disabilities, and/or a left hip disability.

(c) Is it is as least as likely as not (50 percent probability or greater) that any lumbar spine disability has been aggravated (increased in severity beyond the natural progress of the disorder) by the service-connected disabilities to include a left knee disability, bilateral ankle disabilities, and/or a left hip disability?
      
2.  Schedule the Veteran for a VA examination to determine the etiology of any right knee disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is requested to set forth all manifestations of the right knee disability, and provide a medical opinion on the following:

(a) Is it is as least as likely as not (50 percent probability or greater) that any right knee disability is related to active service?

(b) Is it is as least as likely as not (50 percent probability or greater) that any right knee disability is due to or the result of service-connected left knee, bilateral ankle, and/or left hip disabilities?

(c) Is it is as least as likely as not (50 percent probability or greater) that any right knee disability has been aggravated (increased in severity beyond the natural progress of the disorder) by service-connected left knee, bilateral ankle, and/or left hip disabilities?

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


